DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Office Action is responsive to the Amendment filed on 06/21/2021.  Accordingly, claims 1-30 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-18 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (WO 2019/024110; art of record) in view of Yugeswar et al (WO 2019/032882; art of record).
Regarding independent claim 1, Fang, as shown in figures 3 and 5-8, teaches a method for wireless communications at a user equipment (UE) (terminal device (i.e. user equipment [0032]) and a network device (i.e. base station [0031])), comprising: determining a first transmission on a first set of active beams is unsuccessful (fig. 7, "705 Beam Recovery Request" and [0046], "When the terminal device 220 detects that a current beam (active beams) in downlink is failed the terminal device 220 sends a beam recovery request to the network device 210". The claimed "first set of active beams" corresponds to the "current beam in downlink" disclosed in [0046]. Said beam is also described in [0071]); performing a beam sweep using a plurality of inactive beams based at least in part on the determination that the first transmission on the first set of active beams is unsuccessful (fig. 7, "720 default beam sweeping" and [0087]. The inactive beams". Prior to beam failure detection, the narrow beams in the beam level 405-1 depicted in figure 4 are used [0071] and the coarser beams are used for beam sweeping after beam failure detection [0073]. Therefore, as evidently shown, the “narrow beams” being used are considered as “active beams” and the “coarser beams” are considered as “inactive beams”); transmitting, to a base station, an indication of a second set of beams, wherein the second set of beams is selected at least from the plurality of inactive beams based at least in part on the beam sweep (fig. 7, "725", and [0081]: "In the beam reporting, the terminal device 220 may send... the identification of the potential candidate beam to indicate that the first potential candidate beam has been identified...", and wherein the claimed "second set of beams" corresponds to the "first potential candidate beam" disclosed in the aforementioned passage of [0081] and “communicating a second transmission on the second set of beams based at least in part on transmitting the indication” as claimed is inherent for any beam failure recovery procedure such as that of figure 7). Fang fails to teach wherein the second transmission is a retransmission of the first transmission. However, it is well-known in the art that, after a recovery of a beam failure, i.e. a new beam is going to be used, a retransmission of data would be required in order to recover lost transmission. For example, see Yugeswar: [0175] (user equipment is disclosed to "handle retransmissions following beam recovery"). Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding independent claim 29, the claim is a corresponding apparatus claim and recites similar subject matter and therefore, similar rationale is applied as for claim 1.
Regarding independent claims 18 and 30, the claims recite similar subject matter to claims 1 and 29, respectively, and therefore, similar rationale is applied as for claims 1 and 29. Claims 18 and 30 differ claims 1 and 29 in that the claims direct to method and apparatus for base station. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the method and apparatus would be easily modified to be applicable for base station.
Regarding dependent claims 2 and 23, Fang further teaches wherein the first transmission and the second transmission are communicated during a data exchange cycle scheduled between the UE and the base station. See figs. 3 and 5-8.
Regarding dependent claims 3 and 24, Fang further teaches wherein determining the first transmission on the first set of active set of beams is unsuccessful further comprises: transmitting a hybrid automatic repeat request (HARQ) feedback response associated with a downlink transmission received from the base station. See fig. 7, “715” and [0087].
Regarding dependent claims 4 and 25, Fang and Yugeswar further teach wherein determining the first transmission on the first set of beams is unsuccessful further comprises: determining a failure to successfully transmit an uplink data message 
Regarding dependent claims 7-8 and 21-22, Fang further teaches further comprising: receiving, from the base station, an indication of an uplink resource set allocated for transmitting the indication of the second set of beams, wherein the uplink resource set is activated responsive to determining the first transmission on the first set of active beams is unsuccessful. See [0082] and [0086], the "PUCCH or PUSCH (resources) allocated by the network device".
Regarding dependent claims 9 and 26, Fang further teaches further comprising: transmitting the indication of the second set of beams using uplink resources allocated for the second set of beams. See [0082] and [0086], the "PUCCH or PUSCH (resources) allocated by the network device".
Regarding dependent claims 10 and 27, Fang further teaches wherein communicating the second transmission on the second set of beams further comprises: receiving the second transmission on a downlink channel using the second set of beams. See fig. 7.
Regarding dependent claims 11 and 28, Yugeswar further teaches wherein communicating the second transmission on the second set of beams further comprises: transmitting the retransmission on an uplink channel using the second set of beams. See [0175].
Regarding dependent claim 12, Fang further teaches wherein the communication of the second transmission is conducted over a downlink control channel, a downlink 
Regarding dependent claim 13, Fang further teaches further comprising: identifying the second set of beams for communication in a next data exchange cycle; and communicating with the base station using the second set of beams in the next data exchange cycle. See figs. 3 and 5-8.
Regarding dependent claims 14 and 15, Fang and Yugeswar further teach further comprising: receiving, from the base station, a signal activating the beam sweep and determining a first retransmission of the first transmission using the first set of active beams is unsuccessful; and performing the beam sweep using the plurality of inactive beams based at least in part on determining the retransmission is unsuccessful. See Fang: [0073] and Yugeswar: [0175], one of ordinary skill in art would have recognized to repeat the step of beam sweeping to select new beam in the event of beam failure based on the teaching of Fang’s "fallback mode of beam sweeping", disclosed in [0073], wherein "predetermined potential candidate beams" (corresponding to the claimed "set of active beams") are considered for an initial beam sweep.
Regarding dependent claim 16, Fang and Yugeswar further teach wherein determining the first retransmission is unsuccessful further comprises: performing a first beam sweep using the first set of active beams prior to performing the beam sweep using the plurality of inactive beams; and determining a failure to identify an active beam of the first set of active beams based at least in part on performing the first beam sweep. See Fang: [0073] and Yugeswar: [0175], one of ordinary skill in art would have recognized to repeat the step of beam sweeping to select new beam in the event of 
Regarding dependent claim 17, Fang further teaches further comprising: receiving a configuration of the first set of active beams prior to determining the first transmission on the first set of active beams is unsuccessful. It is inherent in Fang to have exchanged of beam configuration for communications between the UE and base station prior to detecting of the transmission failure.

Claims 5, 6, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In the Remarks, Applicant traverses to the rejection by mainly arguing that the cited references Fang et al (WO 2019/024110) and Yugeswar et al (WO 2019/032882) fail to teach (1) “inactive beams” and the “coarser beams” as taught in Fang is not the same as “inactive beams” as claimed and therefore fail to teach the limitation of “performing a beam sweep using a plurality of inactive beams based at least in part on the determination that the first transmission on the first set of active beams is unsuccessful,” as recited in amended independent claim 1 and similar limitations as recited in claim the independent claims 18, 29 and 30 and (2) the limitation of “selecting 
Regarding (1), the examiner is respectfully not agreed. As pointed out in the rejection above, since Fang teaches prior to beam failure detection, the narrow beams in the beam level 405-1 depicted in figure 4 are used ([0071]) for communications (acive beams) and the coarser beams are used for beam sweeping after beam failure detection ([0073]) to identify a new potential candidate beam ([0078]), therefore, said "coarser beams" (i.e. fig. 4, beam level 405-3) is regarded as "inactive beams".
Regarding (2), the arguments are persuasive and therefore, the rejections of claims 5-6 and 19-20 are now withdrawn.
Based on the above rationale, it is believed that claims 1-4, 7-18 and 21-30 are met by Fang et al (WO 2019/024110) and Yugeswar et al (WO 2019/032882) and the rejections are therefore still maintained.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Kwon et al (US 2019/0075573) is cited because it is pertinent to the method and apparatus for beam recovery.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636